DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 6-9, 11-15 and 16 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, publication number: US 2018/0018579 in view of Hou, patent number: US 11 087 173.

As per claim 1, Xu teaches a computer-implemented method comprising:
training a machine-learning model using an initial set of training data samples(Machine learning algorithm, [0035]);
receiving a new training data sample (Training data set, 201, [0065]);
predicting a label for the new training data sample (validating model, checking accuracy, Fig. 2, [0065-0066]);
upon determining that a prediction quality value for the predicted label of the new training data sample is below a predefined quality value; and
retraining the machine-learning model (iteratively training Machine Learning model until required accuracy is attained, Fig. 2, 205, [0066]).

Xu does not teach using an extended training data set to train the machine learning model. 
In an analogous art, Hou teaches using an extended training data set to train the machine learning model (Using augmented data to train Machine Learning Model, [0105-0106]).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to modify Xu’s iterative Machine learning system to include training using augmented data as described in Hou’s Machine learning system for the advantage of having Machine learning model that overcome the overfit problem. 

As per claim 2, the combination teaches further comprising: iteratively repeating the receiving, the predicting, the adding, and the retraining until a stop condition is met (Xu: accuracy, Fig. 2, 205, [0065-0066]).

As per claim 3, the combination teaches wherein the stop condition is met when a predefined training time value is reached (Xu: validation data, [0065]).

As per claim 6, the combination teaches wherein the stop condition is met when a predefined summary prediction quality condition is met (Xu: Accuracy, Fig. 2, 205, [0065-0066]). 

As per claim 7, the combination teaches wherein the stop condition is met when, in a predefined time, no additional new training data sample with a prediction quality value below the predefined quality value is determined (Xu: accuracy, [0053][0066]).

As per claim 8, the combination teaches further comprising:
upon determining that the prediction quality value for the predicted label of the new training data sample is below the predefined quality value, reconfirming the predicted label of the new training data sample by applying a self-supervised learning method to the new training data sample (Xu: iterative training, [0066]).

As per claim 9, the combination teaches wherein the self-supervised learning method includes at least one method selected from the group consisting of:
rotating the new training data sample by a predefined rotation angle and predicting the rotation angle;
flipping the new training data sample by a predefined flipping angle and predicting the flipping angle;
re-colorizing the new training data sample and predicting a class of the resulting re- colorized training data sample; and
puzzling the new training data sample and predicting an original position of a tile of the new training data sample (Hou: rotating sample, [0105-0106]).

Claims 11-15 are rejected based on claims 1-2 and 8-9
Claims 16-19 are rejected based on claims 1-2 and 8-9

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, publication number: US 2018/0018579 in view of Hou, patent number: US 11 087 173 in further view of Yang, publication number: US 2019/0311614.

As per claim 4, the combination of Xu and Hou teaches a system that iteratively trains a machine learning model. 
The combination does not teach wherein the stop condition is met when a predefined number of training cycles has been performed.
In an analogous art, Yang teaches wherein the stop condition is met when a predefined number of training cycles has been performed (model training lasting for a predetermined amount of training cycles, [0043]).
Therefore, it would have been obvious to modify the combination of Xu and Hou to include terminating model training after a given number of iterations as described in Yang’s machine learning system for the advantage a model with a shortened training time thereby allowing the system to perform other functions. 

As per claim 5, the combination of Xu and Hou teaches a system that iteratively trains a machine learning model. 
The combination does not teach wherein the stop condition is met when a predefined number of new training data samples have been processed.
In an analogous art, Yang teaches wherein the stop condition is met when a predefined number of new training data samples have been processed (model training lasting for a predetermined amount of training cycles, [0043]).
Therefore, it would have been obvious to modify the combination of Xu and Hou to include terminating model training after a given number of iterations as described in Yang’s machine learning system for the advantage a model with a shortened training time thereby allowing the system to perform other functions. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494